Citation Nr: 1524789	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected tinea pedis of both feet.  

2. Entitlement to service connection for a right leg/knee disability, to include as secondary to a low back disability and service-connected tinea pedis of both feet.  

3. Entitlement to a rating in excess of 0 percent for tinea pedis of both feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had a period of honorable service from August 1978 to August 1981.  He received an other than honorable discharge for service from November 1981 to July 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right leg/knee and back disabilities, and granted service connection for tinea pedis of both feet, rated 0 percent, effective May 28, 2009.  In February 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing, the Veteran waived initial RO consideration of any additional evidence he submitted.  He was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence has been received.  

The issue of an increased rating for tinea pedis of both feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. In an October 1986 administrative decision, the AOJ determined that the Veteran's period of service from November 1981 to July 1986 is a bar to all gratuitous benefits administered by VA for that period.  

2. A low back disability was not manifested during his period of honorable service; low back arthritis was not manifested in the first year after his period of honorable service; and the Veteran's current low back disability is not shown to be related to his period of honorable service, or to have been caused or aggravated by his service-connected tinea pedis.

3. A right leg/knee disability was not manifested during his period of honorable service; right knee arthritis was not manifested in the first year after his period of honorable service; and the Veteran's current right leg/knee disability is not shown to be related to his period of honorable service, or to have been caused or aggravated by his service-connected tinea pedis.  
 

CONCLUSIONS OF LAW

1. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

2. Service connection for a right leg/knee disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August and October 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claims and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  He was afforded a 60-day abeyance period for submission of additional evidence.  That time period has lapsed, and additional evidence (including private treatment records) has been received.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in July 2010 which addressed the issues of secondary service connection.  The Board finds the examination report adequate with respect to the issues of secondary service connection for low back and right leg/knee disabilities decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO did not arrange for a VA examination/opinion as to the claims of service connection for low back and right leg/knee disabilities on a direct theory of entitlement because such was not necessary.  As explained below, the Veteran's STRs during his honorable period of service were negative for low back or right leg/knee complaints, treatment, or diagnosis, and the record is silent for any competent medical evidence of a probative link between his current low back and right leg/knee disabilities and his period of honorable service.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that an October 1986 administrative decision by the AOJ determined that the Veteran's period of service from November 1981 to July 1986 is a bar to all gratuitous benefits administered by VA for that period.  Consequently, any disabilities related to his period of service from November 1981 to July 1986 are not eligible for service connection.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A disorder may be service connected if the evidence shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On August 1978 service enlistment examination, the Veteran's back and right lower extremity were normal.  In an associated report of medical history, the Veteran denied recurrent back pain, swollen or painful joints, or "trick" or locked knee.  

On August 1981 service separation examination, the Veteran's back and right lower extremity were normal.  

On November 1981 service enlistment examination, the Veteran's back and right lower extremity were normal.  In an associated report of medical history, the Veteran indicated that he did not have recurrent back pain, swollen or painful joints, or "trick" or locked knee.  

A September 1982 STR shows that the Veteran was seen for a sore throat and body ache.  He reported pain to the lower back.  The assessment was flu.  

A July 1984 STR shows a complaint of left knee pain following a basketball game.  

On July 1986 service separation examination, the Veteran's back and right lower extremity were normal.  In an associated report of medical history, the Veteran denied recurrent back pain, swollen or painful joints, or "trick" or locked knee.  

An October 1986 VA administrative decision regarding the character of the Veteran's discharge indicates that his period of service from November 1981 to July 1986 is a bar to all gratuitous benefits administered by VA for that period.  However, he is eligible for health care and related benefits under Chapter 17, 38 U.S.C. for any disabilities determined to be service-connected.  

A December 1986 VA examination is silent for any complaints, findings, or diagnosis related to the back or right lower extremity.  

Private treatment records from J.S., D.O., show that the Veteran reported low back pain that began following a motor vehicle accident in approximately June 2003.  In September 2004, he reported new onset of right leg pain.  The diagnoses were low back pain, leg pain, and lumbar radiculopathy.  He underwent several lumbar epidural steroid injections and a left L4 selective nerve root block.  In December 2008, it was noted that the Veteran no longer had right leg pain.  

February 2004 private treatment records from Eastside Medical Center show that the Veteran was seen for pain in the back to groin area after shoveling snow.  He reported that in January 2004 he had bent over to pick up a lunch box and experienced a sudden sharp pain the back.  The diagnosis was sacroiliac joint dysfunction.  A March 2004 MRI of the lumbar spine revealed mild degenerative disc disease (DDD) of the lumbar spine.  In May 2004, it was noted that the Veteran reported his back pain started after a motor vehicle accident approximately one year prior.  In March 2005, the Veteran reported pain in the lumbar area with sciatica on the right side; the diagnosis was lumbar back pain with radiculopathy.  In August 2005, he reported that he had an acute exacerbation of back pain and pain in both legs in June.  His back and leg pain improved while he was off work during a plant shut-down, but returned shortly after he returned to work in July.  In September 2005, he had pain in the right sacroiliac joint, diagnosed as sacroiliac joint dysfunction.  In March 2006, the Veteran reported constant back pain with numbness in the leg and foot.  In March 2007, he was seen for back pain from lifting and bending on the job; the diagnosis was acute lumbosacral sprain/strain.  In December 2007, he began reporting pain in the right knee; the diagnosis was chronic right knee pain.  In June 2008, the Veteran reported progressively worsening right knee pain over the past 6 months, but denied any injury.  June 2008 MRI of the right knee revealed a tear of the posterior horn of the medial meniscus and osteoarthritis.  A right knee arthroscopy was scheduled.  In October 2008, the Veteran was seen for back pain after he bent over and pulled a muscle in his back; the diagnosis was recurrent sacroiliac joint dysfunction.  December 2008 X-rays of the lumbar spine did not reveal any acute bony abnormality.  January 2009 MRI of the lumbar spine revealed multilevel spondylosis with moderate neural foraminal narrowing of the lumbar spine resulting in nerve root impingement on the left.  In March 2009, following an epidural/selective nerve root block, the impression was resolved L4 radicular pain.  

In his May 2009 claim, the Veteran indicated that his low back disability began in November 1983.  In a September 2009 statement, he alleged that he started having trouble with his back, legs, and knee in service.  He stated that when he separated from service he told the examiner about his lower back.  He alleged that he was told that his lower back was shaped like a "C."  He stated that he received private treatment for his back disability for more than 18 years.  An October 2009 report of general information indicates that the Veteran clarified he was claiming service connection for a low back disability and a right leg/knee disability secondary to his bilateral foot condition.  In a November 2009 statement, the Veteran indicated that since service he has continued to have swelling and pain and in his feet that radiates to his legs, knees, and lower back.

On July 2010 VA examination, the Veteran reported that he has had gradual low back pain and stiffness since 1978 with pain radiating down both lower extremities and right knee pain since 2003.  He denied any injury to the back or knee.  X-rays of the lumbar spine and right knee did not reveal any osseous abnormality.  The diagnoses were DDD of the lumbar spine and degenerative joint disease status post arthroscopy of the right knee.  There was no pathology to render a diagnosis regarding the right leg condition.  The examiner opined that the Veteran's lumbar spine disability "is not caused or related to [his] foot condition (tinea pedis), which was symptomatic prior to service but was confirmed to be degenerative disc disease by MRI."  The examiner further opined that the Veteran's right leg condition "is not caused by or a result of [his] foot condition (tinea pedis)."  Finally, the examiner opined that the Veteran's right knee disability "was not caused or related to tinea pedis."  The examiner explained that the torn posterior horn of the medial meniscus is likely a degenerative condition, since no injury was related and it began later.  

In a January 2013 VA Form 9, the Veteran stated that Dr. J.S. told him that the right knee and leg disabilities were caused by overworking the knee and leg due to his back disability.  

Private treatment records from Dr. J.S. show complaints and treatment of pain in both legs and lower back.  Dr. J.S. indicated that the Veteran's leg pain is secondary to lumbar radiculopathy.  In September 2012, he was seen for right sacroiliac joint pain that radiated down the right lateral aspect of the thigh and calf.  Dr. J.S. indicated that the right buttock and leg pain were secondary to apparent sacroiliitis with associated sciatica.  

At the February 2015 hearing, the Veteran testified that he injured his back in the engine room in service.  He felt a slight pull in his back and was treated with medication and bed rest for 2 days.  Since then his back has continued to hurt and will "go out" on occasion.  He testified that he reported his back problem on separation from service, but did not seek treatment postservice until he obtained insurance in 1994.  He stated that he does not remember which period of service his back injury occurred.  The Veteran testified that his private treatment provider told him that the pain in his right leg is from the nerves in his back radiating down his leg, which sometimes causes swelling around the knee.  He clarified that he was not claiming that he injured his leg or knee in service.  

Low Back

It is not in dispute that the Veteran has a low back disability, as DDD of the lumbar spine was diagnosed on July 2010 VA examination.  To the extent that the Veteran asserts that his low back disability was incurred during his period of honorable service and has persisted since, the Board finds this account of onset and continuity of low back problems since service not credible as his statements are inconsistent.  The Board finds the lack of consistency in his statements with respect to the origin of his back problems diminishes the credibility and, therefore, the probative weight, of his contentions in this regard.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor). 

Specifically, in his May 2009 claim, he reported that his back problems began in 1983, which was after his period of honorable service.  During his July 2010 examination, he stated that he had back problems since 1978.  During his personal hearing before the undersigned, he testified that he could not recall whether his back injury occurred during his period of honorable service or during his later (dishonorable) period of service.  Significantly, the postservice treatment records show that he attributed his back symptoms to a postservice injury.  A March 2004 private treatment record from Dr. J.S. shows that the Veteran reported his back pain started after a June 2003 motor vehicle accident.  The Board finds this statement, made in the course of treatment, to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Board finds that the Veteran's March 2004 statements to his treatment provider (made prior to filing the instant claim for compensation in May 2009) are inconsistent with his more recent assertions of a low back injury in service and continuous symptomatology since, and are thus not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Pond v. West, 12 Vet. App. 341 (1999).  

There is no other evidence which indicates that the Veteran's back disorder began in service or is otherwise related to service.  Whether a current low back disability is related to service is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of an insidious internal process like the development of degenerative disc disease is not capable of lay observation.  His STRs from his period of honorable service, including the August 1981 separation examination report, are silent for complaints, treatment, findings, or diagnosis related to a back disorder.  In November 1981 report of medical history, the Veteran specifically denied recurrent back pain.  

The initial postservice documentation in the record of back complaints is from February 2004 (more than 22 years following separation from service).  Such a lengthy interval between his service and the initial postservice report of a low back disability is, of itself, a factor weighing against a finding of service connection.  

There is no competent, credible evidence in this case to indicate that arthritis of the low back was present during his period of honorable service, was manifested to a compensable degree or within one year of the Veteran's separation from his qualifying period of active service, or may be otherwise related to his period of honorable service.  Thus, consideration of service connection for arthritis of the low back on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d at 1331.  

The Veteran also asserts that his low back disability is secondary to his service-connected tinea pedis.  Regarding secondary service connection, there is undisputed evidence of a current low back disability, and he is service-connected for tinea pedis of both feet.  What remains necessary to substantiate the claim is competent evidence that the service-connected tinea pedis caused or aggravated the low back disability.  Whether tinea pedis of both feet caused or aggravated a low back disability is, in the absence of factors capable of lay observations (e.g., an injury to the back from a fall due to the tinea pedis) a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical evidence that directly addresses that question is the July 2010 VA examiner's opinion which indicates that the Veteran's lumbar spine disability "is not caused or related to [his] foot condition (tinea pedis)."  As the July 2010 VA examiner expressed familiarity with the record, the Board finds it probative.  Because there is no competent evidence to the contrary, the Board finds it persuasive.

The Board has considered the Veteran's statements asserting that his low back disability is related to his service and/or his service-connected tinea pedis of both feet.  However, as a layperson, his own opinion in the matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's current low back disability was incurred in service or may be presumed to have been incurred in service, or is caused or aggravated by his service-connected tinea pedis of both feet.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  

Right Leg/Knee

It is not in dispute that the Veteran has right leg and knee disabilities.  December 2013 private treatment records from Dr. J.S. show a diagnosis of lumbar radiculopathy, and DJD status post arthroscopy of the right knee was diagnosed on July 2010 VA examination.  It is not shown, nor does the Veteran allege, that the right leg and knee disabilities manifested in service and persisted.  His STRs, including service separation examinations, are silent for any complaints, treatment, findings, or diagnosis related to the right leg or knee.  Additionally, there is no evidence in this case to indicate that arthritis/DJD of the right knee manifested to a compensable degree within one year following a qualifying period of active service.  Consequently, service connection for right leg or right knee disabilities on the basis that they became manifest in service and persisted, or on a presumptive basis (for right knee arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The Veteran's theory of entitlement is essentially one of secondary service connection.  His main contention is that his right leg and knee disabilities were caused or aggravated by his service-connected tinea pedis.  To the extent that he argues his right leg and knee disabilities are related to his lumbar spine disorder, the Board notes that service connection for a lumbar spine disorder is denied, above, and as such cannot serve as the basis for a secondary service connection claim.

The evidence shows that the Veteran has current right leg and knee disabilities, and he is service-connected for tinea pedis of both feet.  Whether a right leg and/or right knee disability is caused or aggravated by tinea pedis is a medical question that requires medical expertise; it is beyond lay observation.  The July 2010 VA examination report is the only medical evidence that directly addresses that question.  The July 2010 VA examiner opined that the Veteran's right leg and knee disabilities were not caused by or the result of his tinea pedis.  As the examiner's opinion reflects familiarity with the record and provides rationale that supports the conclusion reached, the Board finds it probative.  Because there is no probative evidence to the contrary, the Board finds it persuasive.  

Although the Veteran asserts that his right leg and knee disabilities are secondary to his service-connected tinea pedis of both feet, he is a layperson and has not presented competent (medical opinion/textual) evidence in support of his theory that his right leg and knee disabilities are caused or aggravated by the tinea pedis.  Consequently, his opinion in this matter is not competent evidence.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.   



ORDER

The appeal seeking service connection for a low back disability is denied.  

The appeal seeking service connection for a right leg/knee disability is denied.  


REMAND

The Veteran asserts that his service-connected tinea pedis of both feet has increased in severity.  His most recent VA examination was in October 2009 (more than 5 years ago).  At the February 2015 hearing, the Veteran testified that his tinea pedis improved for a short period but then got worse, "from toenail fungus to in-between cuts of the skin, [and] blisters."  He stated that he had a rash around his waistband and his feet.  Notably, on October 2009 VA examination, there was no evidence of a skin rash around his waistband, but February 2015 private treatment records from Southwest Podiatry indicate that the Veteran had tinea pedis and tinea cruris.  As the record indicates that the Veteran's service-connected tinea pedis has increased in severity since the most recent examination, a remand for an additional VA examination to ascertain the current severity of such disability is necessary.  

Additionally, the record reflects that the Veteran receives ongoing private treatment for tinea pedis from Southwest Podiatry.  As updated records of such treatment may contain pertinent information, they must be sought. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for tinea pedis (i.e., those not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded a dermatology examination to determine the current severity of his service-connected tinea pedis.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail.  The examiner should include rationale with all opinions.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


